DETAILED ACTION
Claims 1-8 are pending.  Claims 1 and 5 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
“the specified plurality of operational circuits” can be interpreted as not having antecedent basis or it may also mean “the recited plurality of operational circuits”. In order to avoid an unclear interpretation, the Examiner recommends changing this element to “the plurality of operational circuits”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0357127 to Papa et al. (“Papa”).

Regarding claim 5, Papa discloses:
A parity code processing method executed by a controller of a data storage device (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”), wherein the data storage device further comprises a non-volatile memory electrically coupled to the controller (Papa: Paragraph [0022], “FIG. 10 illustrates a schematic of a parity value storage used to store the parity pages in nonvolatile NAND”), the controller comprises an access interface , a CPU and a RAID ECC engine, the access interface is coupled to a host and the non-volatile memory, the CPU is used to interpret write/read commands issued by the host and control the access interface to access user data of the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”; Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”), and the parity code processing method comprises: 
configuring the CPU to issue at least one control signal to the RAID ECC engine and transmitting the user data of a plurality of pages to the RAID ECC engine (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); 
configuring the RAID ECC engine to perform an encoding operation on the user data of N pages based on the control signal to generate a corresponding parity code, compress the parity code, and store the compressed parity code in a memory of the RAID ECC engine (Papa: Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”; Paragraph [0094], “At operation 1504, a parity value may be calculated for a received data item and stored in volatile or non-volatile storage. As noted, the parity value may be the XOR of the portions of the data item”; and Paragraph [0094], “At operation 1508, using a same position of each of the clusters, a compressed parity value may be calculated. For example, by applying an XOR operator to the parity value in a same position in each cluster of parity values”); 
configuring the CPU to determine whether the user data of a super page group has been transmitted to the RAID ECC engine, wherein the user data of the super page group is referred to as the user data of KxN pages (Papa: Parargaph [0141], “In Example 17, the subject matter of any of Examples 12-16 includes, initially storing the parity value in a volatile memory; and moving the parity value to the array of NAND memory cells”); and 
24when it is determined that the user data of the super page group has been transmitted to the RAID ECC engine, configuring the CPU to control the RAID ECC engine to write compressed K parity codes of the user data of the super page group to the non-volatile memory, wherein K and N are both positive integers greater than one (Papa: Fig. 7; Paragraph [0072], “FIGS. 7 and 8 show an improved NAND data placement schema of data on a TLC NAND array 700 with four planes and 216 page lines according to some examples of the present disclosure (page lines 24-203 not shown for clarity). FIG. 8 is an extension of the chart of FIG. 7 showing page lines 204-215. In some examples TLC NAND array 700 may be on a single die with four planes. As shown in FIG. 7, page lines of a NAND are represented by rows and planes of the NAND are represented by columns. Data items (denoted P.sub.n) that are to be programmed are divided into portions, a first P.sub.n, a second P.sub.n, a third P.sub.n, and a fourth P.sub.n where n denotes different data items. For example, a first data item received by a host may be partitioned into portions: first P.sub.1, second P.sub.1, third P.sub.1, and fourth P.sub.1. A data item may be a page, a word, a block, or any other unit of data sent by a host”; Fig.9; and Paragraph [0081], “FIG. 9 illustrates a logical placement of the parity pages in a volatile memory of the controller or other component of the NAND according to some examples of the present disclosure. The parity pages shown in FIG. 9 are parity pages that are calculated for the P.sub.n data items in FIGS. 7 and 8. As the data items are programmed to the NAND in FIG. 7, the parity can be calculated and stored in volatile memory (e.g., Random Access Memory). At a first time, T0, the portions of data items P.sub.1-P.sub.12 can be written to page lines 0-11 and plane 0-3 of die 700. At the same time, the parity values of these data items: 902-924 can be calculated and stored in volatile storage such as RAM, as shown in FIG. 9”).

Regarding claim 6, Papa discloses all of the elements of claim 5 and further discloses:
wherein the controller further comprises: 
a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Papa and further in view of U.S. Publication No. 2009/0198887 to Watanabe et al. ("Watanabe").

Regarding claim 1, Papa teaches:
A data storage device, comprising: 
a non-volatile memory (Papa: Paragraph [0022], “FIG. 10 illustrates a schematic of a parity value storage used to store the parity pages in nonvolatile NAND”); and 
a controller, electrically coupled to the non-volatile memory and comprising: 
an access interface, coupled to a host and the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); 
a central processing unit (CPU), used to interpret write/read commands issued by the host and control the access interface to access user data of the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); and 
a redundant array of independent disks (RAID) error correcting code (ECC) engine, coupled to the non-volatile memory and used to perform an error correction procedure on the user data (Papa: Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”), wherein after all K parity codes of the KxN pages of the user data are compressed and stored in the memory, the RAID ECC engine writes the compressed K parity codes to the non-volatile memory (Papa: Parargaph [0141], “In Example 17, the subject matter of any of Examples 12-16 includes, initially storing the parity value in a volatile memory; and moving the parity value to the array of NAND memory cells”), wherein K and N are both positive integers greater than one (Papa: Fig. 7; Paragraph [0072], “FIGS. 7 and 8 show an improved NAND data placement schema of data on a TLC NAND array 700 with four planes and 216 page lines according to some examples of the present disclosure (page lines 24-203 not shown for clarity). FIG. 8 is an extension of the chart of FIG. 7 showing page lines 204-215. In some examples TLC NAND array 700 may be on a single die with four planes. As shown in FIG. 7, page lines of a NAND are represented by rows and planes of the NAND are represented by columns. Data items (denoted P.sub.n) that are to be programmed are divided into portions, a first P.sub.n, a second P.sub.n, a third P.sub.n, and a fourth P.sub.n where n denotes different data items. For example, a first data item received by a host may be partitioned into portions: first P.sub.1, second P.sub.1, third P.sub.1, and fourth P.sub.1. A data item may be a page, a word, a block, or any other unit of data sent by a host”; Fig.9; and Paragraph [0081], “FIG. 9 illustrates a logical placement of the parity pages in a volatile memory of the controller or other component of the NAND according to some examples of the present disclosure. The parity pages shown in FIG. 9 are parity pages that are calculated for the P.sub.n data items in FIGS. 7 and 8. As the data items are programmed to the NAND in FIG. 7, the parity can be calculated and stored in volatile memory (e.g., Random Access Memory). At a first time, T0, the portions of data items P.sub.1-P.sub.12 can be written to page lines 0-11 and plane 0-3 of die 700. At the same time, the parity values of these data items: 902-924 can be calculated and stored in volatile storage such as RAM, as shown in FIG. 9”).

	However, Papa does not explicitly teach:
wherein the error correction procedure is divided into an encoding operation or a decoding operation, the RAID ECC engine has a memory, wherein after completing the encoding operation on each N pages of the user data to generate a corresponding parity code, the RAID ECC engine compresses the parity code and stores the compressed parity code in the memory.
	
	However, in the same field of endeavor, Watanabe teaches:
	wherein the error correction procedure is divided into an encoding operation or a decoding operation, the RAID ECC engine has a memory, wherein after completing the encoding operation on each N pages of the user data to generate a corresponding parity code, the RAID ECC engine compresses the parity code and stores the compressed parity code in the memory (Watanabe: Paragraph [0109], “In the first data protection mode, a compressed parity created from the data elements and P parities of all the stripes comprised in an HDD 16 are written for each HDD 16. This compressed parity is created by computing the exclusive OR of the data elements and P parities stored in all the normal stripes corresponding to the HDD 16 (or, by applying a prescribed coefficient to these data elements and P parities, and subsequently computing the exclusive OR therefor). The locations of the stripes in which the compressed parities are written (that is, the specified stripes), for example, can be at the tail ends of the respective HDD 16 as shown in the figure. In other words, the row of stripes at the tail end of the VDEV is a row of specified stripes configured by four specified stripes. Furthermore, a specified stripe can be a stripe other than that at the tail end of an HDD 16”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Papa by computing a compressed parity after all parities are generated and stored, as taught by Watanabe.  One of ordinary skill in the art would have been motivated to make this modification because it will enhance write efficiency. (Watanabe: Paragraph [0197]).

Regarding claim 2, the Papa/Watanbe combination teaches all of the elements of claim 1 and further teaches:
wherein the controller further comprises: 
a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Papa in view of Watanabe and further in view of U.S. Patent No. 6,185,697 to Shiraishi et al. ("Shiraishi").

Regarding claim 3, the Papa/Watanabe combination teaches all of the elements of claim 2. However, the Papa/Watanabe combination does not appear to teach:
wherein the RAID ECC engine further comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits comprises: 
an exclusive OR (XOR) logical operation unit; 
a page buffer; and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit or used to store the temporary data from the CPU.  

However, in the same field of endeavor, Shiraishi teaches:
wherein the RAID ECC engine further comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU (Shiraishi: Col. 7, lines 23-57, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used. Prior to activate the data transmission, the microprocessor 80 writes information about the data transmission on the required number of the set registers in the order from the set register 340 to the one corresponding to the required number among all of the set registers 340-344 by way of the processor bus 81. Initially, the set register 340 is stored in the execution counter 34. If a data transmission is allowable by the results of comparing a read/write signal of the corresponding set register 340 with free capacities of the data buffers 70-75, the data transmission is performed once by outputting the content of the set register 340 to the selectors 40-41 after acquiring the right to use the PCI bus 15 or the PCI bus 18. After the completion of the data transmission, a value "1" is added to the content of the execution counter 34. If the executed setting is of the last one, however, the execution counter stores the initial value 340. By repeating the procedure described above, the data transmissions are performed at times corresponding to the number of the desired data. That is, the execution counter has a function like a ring counter for specifying the settings in a round-robin fashion from the corresponding set registers 340-344. In an analogous fashion, five transmission programs can be constructed by the execution counters 35-39 and the set registers 350-394”); and 
a plurality of operational circuits, wherein each of the plurality of operational circuits (Shiraishi: Fig. 2, #340-344/#350-354, #40/#41, #42-47/#64-69, and #78/79) comprises: 
an exclusive OR (XOR) logical operation unit (Shiraishi: Fig. 2, #79); 
a page buffer (Shiraishi: Fig. 2, #70); and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the Papa/Watanabe combination by having operational circuits that include an xor unit, a buffer, and a selector that has two inputs connected to the xor unit and the control register, as well as an output connected to the buffer, as taught by Shiraishi.  One of ordinary skill in the art would have been motivated to make this modification because it will allow a better data transmission architecture to be compatible with a variety of settings of different RAID levels. (Shiraishi: Col. 6, lines 5-17).

Regarding claim 4, the Papa/Watanabe/Shiraishi combination teaches all of the elements of claim 3 and further teaches:
wherein the RAID ECC engine further comprises: 
a state machine, coupled to the control register and used to control the RAID ECC engine to perform the encoding operation or the decoding operation (Shiraishi: Fig. 15, Col. 9, lines 40-63, “In FIG. 15, reference numerals that indicate the flow of data, contents of the execution counter 34, the states of selectors, and so on are illustrated in conjunction with heavy lines in the other figures. At time 1, the setting 340 is executed to write data A, which is entered from the PCI bus 15 on the host device's side, on a data buffer 70 by way of a data flow indicated as a heavy line in FIG. 3. At time 2, the setting 341 is executed to write XOR obtained form the XOR circuit 78 using data B (which is entered from the PCI bus 15 on the host device's side) and data A (which is read out from the data buffer 70 concurrently with data B) on the data buffer 70 by way of a data flow indicated as a heavy line in FIG. 4. By the way, the XOR data of the data A and the data B is referred as data AB. At time 3, the setting 342 is executed. Data AB read out from the data buffer 70 is outputted to the PCI bus 18 on the disk units' side and then written on a disk unit 29 through a SCSI chip 19, by way of a data flow indicated in FIG. 5. By repeating the data transmissions of times 1 to 3, the transmissions corresponding to the number of desired data are performed. Furthermore, it is possible to repeat the XOR calculation over and over again by increasing the number of set registers to add the same transmission as that of the set the register 341”); and 
a second selector, having a plurality of output ends and an input end, wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).  23wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Papa and further in view of Shiraishi.

Regarding claim 7, Papa teaches all of the elements of claim 6. However, Papa does not appear to teach:
wherein the RAID ECC engine comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits comprises: 
an XOR logical operation unit; 
a page buffer; and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit, or used to store the temporary data from the CPU.  
25logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).
However, in the same field of endeavor, Shiraishi teaches:
wherein the RAID ECC engine comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU (Shiraishi: Col. 7, lines 23-57, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used. Prior to activate the data transmission, the microprocessor 80 writes information about the data transmission on the required number of the set registers in the order from the set register 340 to the one corresponding to the required number among all of the set registers 340-344 by way of the processor bus 81. Initially, the set register 340 is stored in the execution counter 34. If a data transmission is allowable by the results of comparing a read/write signal of the corresponding set register 340 with free capacities of the data buffers 70-75, the data transmission is performed once by outputting the content of the set register 340 to the selectors 40-41 after acquiring the right to use the PCI bus 15 or the PCI bus 18. After the completion of the data transmission, a value "1" is added to the content of the execution counter 34. If the executed setting is of the last one, however, the execution counter stores the initial value 340. By repeating the procedure described above, the data transmissions are performed at times corresponding to the number of the desired data. That is, the execution counter has a function like a ring counter for specifying the settings in a round-robin fashion from the corresponding set registers 340-344. In an analogous fashion, five transmission programs can be constructed by the execution counters 35-39 and the set registers 350-394”); and 
a plurality of operational circuits, wherein each of the plurality of operational circuits (Shiraishi: Fig. 2, #340-344/#350-354, #40/#41, #42-47/#64-69, and #78/79) comprises: 
an XOR logical operation unit (Shiraishi: Fig. 2, #79); 
a page buffer (Shiraishi: Fig. 2, #70); and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).  25logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Papa by having operational circuits that include an xor unit, a buffer, and a selector that has two inputs connected to the xor unit and the control register, as well as an output connected to the buffer, as taught by Shiraishi.  One of ordinary skill in the art would have been motivated to make this modification because it will allow a better data transmission architecture to be compatible with a variety of settings of different RAID levels. (Shiraishi: Col. 6, lines 5-17).

Regarding claim 8, the Papa/Shiraishi combination teaches all of the elements of claim 7 and further teaches:
wherein the RAID ECC engine further comprises: 
a state machine, coupled to the control register and used to control the RAID ECC engine to perform the encoding operation or a decoding operation (Shiraishi: Fig. 15, Col. 9, lines 40-63, “In FIG. 15, reference numerals that indicate the flow of data, contents of the execution counter 34, the states of selectors, and so on are illustrated in conjunction with heavy lines in the other figures. At time 1, the setting 340 is executed to write data A, which is entered from the PCI bus 15 on the host device's side, on a data buffer 70 by way of a data flow indicated as a heavy line in FIG. 3. At time 2, the setting 341 is executed to write XOR obtained form the XOR circuit 78 using data B (which is entered from the PCI bus 15 on the host device's side) and data A (which is read out from the data buffer 70 concurrently with data B) on the data buffer 70 by way of a data flow indicated as a heavy line in FIG. 4. By the way, the XOR data of the data A and the data B is referred as data AB. At time 3, the setting 342 is executed. Data AB read out from the data buffer 70 is outputted to the PCI bus 18 on the disk units' side and then written on a disk unit 29 through a SCSI chip 19, by way of a data flow indicated in FIG. 5. By repeating the data transmissions of times 1 to 3, the transmissions corresponding to the number of desired data are performed. Furthermore, it is possible to repeat the XOR calculation over and over again by increasing the number of set registers to add the same transmission as that of the set the register 341”); and 
a second selector, having a plurality of output ends and an input end, wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but only half of the arguments are persuasive. Applicant argues that Papa does not teach transferring parity from volatile to non-volatile memory after storing all of the K parities into volatile memory first. In particular, the Applicant argues that “periodically writing” does not teach this.  However, the Examiner respectfully disagrees.  Papa teaches that the parities are transferred from volatile memory to non-volatile memory periodically. Reasonably interpreted, it can be done at any time and this includes after the completion of any number of calculations and storages into volatile memory. Furthermore, the Applicant only defines K as a number of parities being greater than 1, being a positive integer, and also is not predefined prior to the calculations. Therefore, K can be the number of parities calculated in a time period and once the time period is completed and K parities are calculated and stored into volatile memory, it can be transferred at this time to non-volatile memory.  This argument is not persuasive. Furthermore, Applicant argues that the compression must be done upon completion of storing all parity data first.  This argument is persuasive; however, it does not apply to claim 5 therefore the rejection is held for claims 5-8. The rejections of claims 1-4 have been removed, but a new rejection in light of newly found prior art pertinent to the arguments has been applied.

Conclusion
The cited art made of record and not relied upon is considered pertinent to applicant's disclosure.  (WO 2015173925 A1 and US 11455122 B2).
WO 2015173925 A1: This storage device has a plurality of final storage media and a cache device provided with a data compression function and a parity generation function. The storage device stores write data from a host device in the final storage medium after compressing the data, and, for the host device, provides a virtual non-compressed volume for concealing that the data is stored after being compressed. The storage device divides the area of the virtual non-compressed volume into stripe units, and manages each stripe in correlation with one of the plurality of final storage media constituting a RAID group. When storing the data of each stripe in the final storage medium, the storage device generates a parity from the data of each stripe and compresses the generated parity and the data of each stripe by using the cache device, and stores the parity and the data of each stripe that have been compressed by the cache device in each of the final storage media constituting the RAID group.
US 11455122 B2: A storage system comprising: a drive having a physical storage area; and a controller coupled to the drive and configured to receive data of a plurality of write requests from a host that are to be written into the drive, wherein: the controller includes: a cache area configured to store the data to be written into the drive, and the controller: groups a plurality of non-identical pieces of data stored in the cache area based on a similarity degree among the plurality of pieces of data into a plurality of groups, selects a group, which has an access frequency, on a group unit basis, which is smaller than a first set value and which has the similarity degree among data included in the group that is larger than a second set value and has a highest similarity among the plurality of groups, compresses data of the selected group in the group unit basis to form a compressed group, repeats the steps of selecting and compressing until a total amount of the compressed data for a plurality of the compressed groups satisfies a parity cycle, after the total amount of the compressed data for the plurality of the compressed groups reaches the parity cycle, generates a parity from the compressed data for the plurality of the compressed groups, and stores the compressed data for the plurality of the compressed groups and the parity in the drive, wherein for another group whose access frequency, on the group unit basis, is higher than the first set value, all data of the another group is maintained in the cache area without being compressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114